Citation Nr: 1814077	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for headaches.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to June 2011.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

In June 2015, the Veteran testified at a central office hearing before a Veteran's Law Judge in Washington, D.C.  A transcript of the hearing is included in the record.  In February 2016, the Board offered the Veteran a new hearing because the Veterans Law Judge who conducted his hearing was no longer employed by the Board.  To date, the Veteran has not responded.  

In August 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  The Board finds there has been substantial compliance with its most recent remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

In August 2016, the Board also remanded a claim for a higher initial rating for left wrist disability, which was rated as 0 percent disabling at that time.  While in remand status, the RO granted a higher initial rating of 10 percent throughout the appeal period.  As that rating is the maximum authorized rating for wrist disability service connected here under Diagnostic Code 5215, and has been assigned since the Veteran's July 2011 retirement from service, the claim is no longer on appeal before the Board.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.



FINDINGS OF FACT

1.  The evidence is in a state of relative equipoise regarding whether the Veteran has a neck disability, diagnosed as chronic cervical strain, that is related to service.  

2.  The evidence is in a state of relative equipoise regarding whether the Veteran has a headache disability that is related to service-connected neck disability.  


CONCLUSIONS OF LAW

1.  Neck disability, diagnosed as chronic cervical strain, is related to active service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  Headache disability is due to service-connected neck disability.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he incurred a chronic neck disability during service, and that he experiences chronic headaches related to the neck pain.     

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  

To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, the Board finds service connection warranted for neck and headache disability.  

First, the evidence is in a state of relative equipoise regarding whether the Veteran has had neck disability during the appeal period.  August 2011 and March 2012 VA examination reports note the Veteran's complaints of neck pain and related headaches.  The August 2011 examiner indicated in the report a diagnosis of cervical strain.  But in a March 2012 VA report, the examiner indicated that the diagnosis should be "history of cervical strain which has resolved, no pathology found at present."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The March 2012 examiner nevertheless proceeded to state that the Veteran had "intermittent benign muscular tension" in his neck.  Based on the lack of clarity as to whether the complaints of pain amounted to current disability, the Board sought in its August 2016 remand additional medical inquiry and commentary into the matter.  In response, the Veteran underwent VA examination in April 2017.  In the report of record, the Veteran is diagnosed with cervical strain.  An addendum opinion dated later in April 2017 indicates that, based on the absence of findings of disability during the examination, the diagnosis was entered mistakenly.  The addendum opinion instead states that the Veteran had no neck disability.  This addendum opinion is of limited probative value, however, because it is offered not by the April 2017 examiner, but by another medical professional who apparently did not participate in the examination.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data).  As such, the Board will base its finding here on the initial finding of current disability noted in the April 2017 report, which corroborates the August 2011 finding of cervical strain soon after service.  In this assessment, the Board has favorably considered the Veteran's lay assertions, noted in written statements and during the June 2015 Board hearing, of neck pain after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a lay person is competent to offer evidence regarding observable symptomatology such as pain and limitation of motion). 

Second, the evidence demonstrates that the Veteran had upper spinal problems during service.  The service treatment records (STRs) note extensive complaints of shoulder and upper thoracic pain and radiation into the upper extremities.  Moreover, a June 2008 STR indicates complaints of "neck shoulder arm pain" while an October 2010 STR notes the diagnosis of left trapezoid muscle strain.  Further, the Veteran's lay assertions during his Board hearing, in which he described the several ways in which he experienced neck disability (and related headaches) during service and in which he explained interaction between upper back and neck pain, are of probative value.  He is competent to describe his in-service experiences and is, in the view of the Board based on the consistency of his assertions, a credible witness on this issue.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995) (in assessing credibility of evidence, the Board may consider internal inconsistency, facial plausibility, consistency with other evidence submitted, bad character, bias, self-interest, malingering, and desire for monetary gain). 

Third, the evidence does not preponderate against the claim that the cervical strain since service relates to the neck pain during service.  An opinion addressing the issue of medical nexus here is not in the record.  Nevertheless, based on the lay evidence provided by the Veteran indicating chronic neck pain during and after service, the Board cannot find that a preponderance of the evidence is against his claim to direct service connection for neck disability.  See Gilbert and Alemany, both supra.  

As for the headache disability, the evidence does not preponderate against the notion that headaches are secondary to now service-connected cervical strain.  
See 38 C.F.R. § 3.310.  Although the August 2011 and March 2012 VA examination reports do not contain express medical opinions regarding secondary service connection, the reports nevertheless corroborate the Veteran's claim that headaches derive from neck disability.  In the reports, the examiners describe the way in which pain originating in the neck migrates to the Veteran's head.  Further, after finding that headaches were not a "primary problem", the March 2012 examiner stated that the Veteran had "localized" headaches that were an "extension of his neck symptoms[.]"  Lastly, in assessing the existence of headaches and their origin, the Board has considered the Veteran's lay assertions that he has experienced headaches since service related to neck pain.  See Jandreau and Caluza, both supra.  

The Board notes that, in an April 1990 enlistment report of medical examination the Veteran indicated frequent headaches, and that he complained of headaches on multiple occasions during service.  Nevertheless, examination prior to enlistment indicated no neurological problems.  It must therefore be presumed that he entered service without a chronic headache disability.  See 38 U.S.C. § 1111.   

Based on the foregoing, the Board cannot find that the preponderance of the evidence is against the claims for service connection.  As such, this is an appropriate case in which to invoke the doctrine of reasonable doubt and grant the claims.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.




(Continued on the next page)


ORDER

Service connection for a neck disability, diagnosed as chronic cervical strain, is granted.  

Service connection for headache disability is granted.   




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


